Case 2:20-cv-12070-LVP-RSW ECF No. 17 filed 09/08/20      PageID.510   Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TANYA SINGH DIXIT,

             Plaintiff,
                                                  Case No. 20-cv-12070
v.                                                Honorable Linda V. Parker

AKASH DIXIT.

          Defendant.
________________________________/

     OPINION AND ORDER DENYING AMENDED MOTION TO AMEND
                  UNDER FRCP 59(e) (ECF NO. 14)

       On August 3, 2020, the Court issued an Opinion and Order remanding this

case to the Fulton County Superior Court in Atlanta, Georgia. (ECF No. 7.) In an

Opinion and Order issued on this date, the Court denied Defendant Akash Dixit’s

Motion to Amend Under FRCP 59(e). (ECF No. 13.) For the same reasons

articulated in the Court’s earlier September 8 Opinion and Order (ECF No. 16),

Plaintiff’s Amended Motion to Amend Under FRCP 59(e) is DENIED.

       IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE


 Dated: September 8, 2020


                                        1
Case 2:20-cv-12070-LVP-RSW ECF No. 17 filed 09/08/20        PageID.511    Page 2 of 2




 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, September 8, 2020, by electronic and/or
 U.S. First Class mail.


                                               s/ R. Loury
                                               Case Manager




                                          2
